Order entered on January 10, 1961, providing maintenance for the children of the parties and the support of plaintiff wife, pendente lite, and counsel tee, unanimously modified, on the law, on the facts and in the exercise of discretion, by eliminating the provision for support of the plaintiff and for counsel fee and providing for the payment by the defendant-appellant of the sum of $30 per week for the support of the children, and reserving the issues in respect of plaintiff’s support and counsel fee to the trial court, and, as so modified, affirmed, without costs. At the time of the commencement of this action the parties were actually living together in the same apartment. (Rothenberg v. Rothenberg, 8 A D 2d 703.) Settle order on notice. Order entered on December 21, 1960, denying defendant’s motion for reconsideration of plaintiff’s motion for temporary alimony and counsel fee, unanimously affirmed, without costs. No opinion. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.